Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This action is in response to applicant’s amendment of filing of May 10, 2022. Claims 1, 6-9 are pending and have been considered as follows. 

Allowable Subject Matter
Claims 1 and 6-9 are pending and allowed.
	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of reference Bella (EP3862220A1) teaches device (1) for detecting the presence of a child on a car seat (6) of a vehicle (10) comprising: - a child weight sensor (2) usually opened arranged to be placed on said car seat (6), - an adult weight sensor (4), connected to said child weight sensor (2) in a circuit (50), said adult weight sensor (4) being usually closed and being arranged to be placed on a driver seat (8) of said vehicle (10); - a current generator (16), connected to said sensors (2, 4) and arranged to make a current circulate into said circuit (50) further to the closure of the adult weight sensor (4); - a current sensor (18) arranged to detect the presence of said current and to send an activation signal to an alarm system (12), wherein said alarm system (12) comprises an acoustic signaling device, and a visual signaling device connected in parallel to the acoustic device. 
	Dulin (US20020161501A1) teaches control systems or circuits characterized by their input, i.e. by the detection, measurement or calculation of particular conditions, e.g. signal treatment, dynamic models by detection of the vehicle occupants' presence; by detection of conditions relating to the body of occupants, e.g. using radiant heat detectors. 
	 Further, McDonald (US9403437B1) teaches a driver reminder system to remind at least the driver of a vehicle, prior to leaving such vehicle, that there is at least one other occupant in the vehicle. The system couples to after-market and OEM vehicle alarm systems to provide vehicle alerting of a child left in the vehicle.
	In regards to independent claim 1, Nygaard, Dulin and McDonald taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
	wherein said control unit comprises a control circuit being electrically coupled to each of said passenger pressure pads and said driver pressure pad, said control circuit being electrically coupled to the vehicle's horn, said control circuit being electrically coupled to the electric window system of the vehicle, and 
an electronic timer being electrically coupled to said control circuit, said electronic timer counting down a first duration of time or a second duration of time, wherein said electronic timer counting down a first duration of time or a second duration of time, wherein said electronic timer is actuated to countdown said first duration of time when said any of said passenger pressure pads detects the weight of the passenger and then said driver pressure pad does not sense the weight of the driver wherein said electronic timer is configured to facilitate a driver to sit in the driver's seat after the passenger is seated in the passenger seat, wherein said electronic timer is actuated to countdown said second duration of time when said driver pressure pad ceases to detect the weight of the driver and then any of said passenger pressure pads continues to detect the weight of the passenger wherein said electronic timer is configured to facilitate the driver to park the vehicle and exit the vehicle prior to removing the passenger from the vehicle
	Though different in scope, claim 9 contains similar limitations of claim 1 and is therefore allowable for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./         Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666